Citation Nr: 0837316	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
bilateral varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  This case has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In December 2007, the Board issued a decision denying the 
veteran's claim for service connection for a left shoulder 
disorder and remanding for the second time, for further 
development and consideration, his claim for a higher rating 
for his bilateral varicose veins.  The remand was via the 
Appeals Management Center (AMC) in Washington, DC.  The AMC 
has since completed the requested development, continued to 
deny this claim, and returned it to the Board for further 
appellate consideration.


FINDING OF FACT

Since February 4, 2008, the veteran's bilateral varicose 
veins have been manifested by persistent edema - not 
completely relieved by elevating his lower extremities, 
sometimes with and other times without stasis pigmentation or 
eczema.

CONCLUSIONS OF LAW

1.  Since February 4, 2008, the criteria have been met for a 
higher 40 percent rating for the bilateral varicose veins.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120 (2007).

2.  Prior to February 4, 2008, however, the criteria were not 
met for a rating higher than 30 percent for this disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in October 2004 
and December 2007 the RO and AMC advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It equally deserves 
mentioning that the December 2007 letter informed the veteran 
of the disability rating and downstream effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The RO and AMC did not issue those VCAA notice letters prior 
to initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  However, since providing the 
necessary VCAA notice in October 2004 and December 2007, the 
AMC has gone back and readjudicated the veteran's claim in 
the August 2008 supplemental statement of the case (SSOC) - 
including considering additional evidence received in 
response to that VCAA notice.  This is important to point out 
because if, as here, there was no VCAA notice prior to the 
initial adjudication of the claim, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran did not receive VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's bilateral varicose veins were provided to 
him in the October 2002 SOC.  A reasonable person could be 
expected to read and understand these criteria, and that 
evidence showing his disability meets the requirements for a 
higher rating is needed for an increase to be granted.  The 
statements that he and his representative have submitted in 
appealing for a higher rating demonstrate their understanding 
of the types and severity of symptoms required for a higher 
rating.  


It is worth repeating that the veteran is represented by a 
service organization, The American Legion, which presumably 
is aware of the nuances intrinsic to VA adjudication and the 
various requirements for receiving a higher rating for 
bilateral varicose veins.  

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records, and VA medical records - including the results of 
his VA Compensation and Pension Examinations (C&P Exams) 
assessing the severity of his varicose veins, the 
determinative issue in this case.  See Caffrey v. West, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its December 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).


Whether the Veteran is Entitled to a Disability Rating Higher 
than 30 percent for his Bilateral Varicose Veins

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's bilateral varicose veins disability is 
currently rated as 30-percent disabling under DC 7120, and 
has been so rated since May 1996.  He asserts that he is 
entitled to a higher rating as his condition has gotten 
worse.



The regulations pertaining to evaluation of diseases of the 
arteries and veins, including varicose veins, were amended, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65244 
(1998) (presently codified at 38 C.F.R. §§ 4.104 (1998).  If 
a law or regulation changes during the course of a claim or 
an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Because the amendment discussed above has a specified 
effective date without provision for retroactive application, 
it may not be applied prior to the effective date.  As of 
that effective date, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Since the veteran's claim for an increased rating was 
received in July 2001, after the effective date of the 
January 1998 amendments, the regulations as they existed 
prior to January 1998 no longer apply.  That is to say, the 
Board need only consider the revised standards.

Under these revised standards that became effective January 
12, 1998, varicose veins warrant a higher 40 percent rating 
if there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  An even 
higher 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  And the highest possible 100 percent 
rating requires massive boardlike edema with constant pain at 
rest.  38 C.F.R. § 4.104, DC 7120.

A note in this diagnostic code indicates these evaluations 
are for involvement of a single extremity.  If, as here, more 
than one extremity is involved, i.e., the condition is 
bilateral, each extremity is to be evaluated separately and 
then combined under 38 C.F.R. § 4.25 using the bilateral 
factor, 38 C.F.R. § 4.26, if applicable.  Id.



In July 2008, following the Board's remand, VA provided the 
veteran a C&P Exam specifically to assess the severity of his 
bilateral varicose veins.  In the report of the evaluation, 
the VA examiner indicates edema is both present and 
persistent, bilaterally.  The report also notes there is no 
stasis pigmentation or eczema in either leg, that there is no 
ulceration in either leg, and that the edema is neither 
massive nor boardlike in either leg.  So, under the criteria 
currently in effect, the examiner's report establishes that 
as each of the veteran's legs is to be evaluated separately, 
each would be 20 percent, and no more, disabling.  
See 38 C.F.R. § 4.104, DC 7120.  So when combining 20 percent 
disability for each leg under 38 C.F.R. § 4.25, resulting in 
36, and then adding in the bilateral factor under 
38 C.F.R. § 4.26 - meaning 10 percent of 36 equaling 3.6, 
this in turn results in the veteran being entitled to a 
combined disability rating of 36 plus 3.6 or 39.6 percent 
(which rounds up to 40 percent) for his bilateral varicose 
veins.

The extent of the veteran's present disability is reflected 
in the results of his July 2008 VA C&P Exam, as these are the 
most recent objective clinical findings.  But, as mentioned, 
under Hart the Board also must consider whether his rating 
should be "staged," looking all that way back to one year 
prior to him filing his current claim.

Generally, the effective date of an award for an increase in 
disability compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).



Three possible dates may be assigned depending on the facts 
of the case:  (1) if an increase in disability occurs after 
the claim is filed, then the effective date is the date that 
the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, then the 
effective date is the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 
or (3) if an increase in disability precedes the claim by 
more than a year, then the effective date is the date that 
the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  Harper v. Brown, 10 Vet App 125, 126 (1997).  
Here, the evidence shows the increase in disability followed 
the veteran's submission of his claim.

The record contains a report of the veteran's earlier 
September 2001 VA C&P Exam.  The report notes that upon 
physical examination he had many superficial varicose veins 
and that he had a palpable saphenous vein in his left leg.  
The report also notes a superficial fungal infection in his 
right leg.  The report notes, as well, that there was no 
pedal edema and no ulcerations.  The report indicates he 
wears supportive hosiery and footwear.  So under the revised 
criteria, his symptoms at the time of that exam most closely 
approximated the criteria for a 10 percent rating in each 
leg.  And using the combined ratings table in 38 C.F.R. 
§ 4.25 and the bilateral factor as provided in 38 C.F.R. § 
4.26, he would be entitled to a 20 percent rating, at most, 
which is less favorable to him than his current rating (even 
before the Board implements the increase from 30 to 40 
percent).

The record also contains a report of the veteran's June 2003 
VA C&P Exam.  In this report, the VA examiner noted the 
veteran had been prescribed compression hosiery and that he 
was using elevation of his lower extremities to alleviate his 
symptoms.  The report also notes that he was experiencing 
aching fatigue upon standing and sitting.  The examiner 
indicated there were no ulcers, edema, stasis pigmentation, 
or eczema.  And, furthermore, the record also includes the 
veteran's VA progress notes documenting that a few months 
prior to that examination, in January 2003, he had presented 
for treatment of his varicose veins and had no edema - which 
is a requirement for disability ratings higher than 
10 percent under the revised criteria.  See 38 C.F.R. § 
4.104, DC 7120.

So here, too, the Board finds that the veteran would be 
entitled to a rating of 10 percent for each extremity and 
under the revised criteria (a combined 20 percent, at most) - 
again less favorable than his current percent rating even 
before implementation of the increase from 30 to 40 percent.  
See 38 C.F.R. § 4.104, DC 7120; and see 38 C.F.R. §§ 4.25, 
4.26.

Records also show the veteran presented for treatment at VA 
medical facilities in September 2004, March 2006, May 2006, 
June 2006, and September 2006, and was again found to have no 
edema.  However, the record also documents that he presented 
for treatment at a VA medical facility and was diagnosed with 
edema in February 2008, and that it also, as mentioned, was 
noted during his VA C&P Exam later this same year, in July 
2008.  And so, the Board finds that, as the record documents 
the veteran's history and treatment of his varicose veins, it 
establishes that he is entitled to a higher 40 percent rating 
when the record shows his symptoms began to include 
persistent edema, etc., on February 4, 2008, the date that 
the increase is shown to have occurred, and, therefore, the 
date entitlement arose.  See 38 C.F.R. § 3.400(o)(1).

The Board is therefore increasing the rating to 40 percent 
for the bilateral varicosities as of this date, February 4, 
2008, the date the record establishes the veteran was 
entitled to this higher rating.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2).  Prior to that date, the Board finds that he was 
not entitled to a higher rating under the revised rating 
criteria.  See id.; and see 38 C.F.R. § 4.104, DC 7120.



The Board also finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So the Board does not 
have to refer this case for 
extra-schedular consideration.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

As of February 4, 2008, a higher disability rating of 40 
percent is granted for the veteran's bilateral varicose 
veins, subject to the laws and regulations governing the 
payment of VA compensation.

Prior to February 4, 2008, his claim for a higher disability 
rating for his bilateral varicose veins is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


